COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  GUILLERMO ARTURO SALAS,                         §               No. 08-22-00154-CR

                        Appellant,                §                 Appeal from the

  v.                                              §            County Court at Law No. 1

  THE STATE OF TEXAS,                             §             of El Paso County, Texas

                         State.                   §               (TC# 20200C07457)

                                              §
                                            ORDER

       The clerk’s record was due to be filed on September 17, 2022. The County Clerk advised
the Court on September 20, 2022 and October 4, 2022 that no designation has been received.

        Therefore, it is ORDERED that the trial court conduct a hearing to determine whether
Appellant wishes to continue the appeal, whether Appellant has been deprived of a clerk’s record,
and whether Appellant is entitled to appointment of new counsel or has been deprived of effective
assistance of counsel. The trial court shall forward its findings to the County Clerk of El Paso
County, Texas, on or before October 26, 2022. The County Clerk shall prepare and forward a
supplemental clerk’s record containing the trial court’s findings and forward the same to this Court
on or before November 5, 2022. Further, the trial court’s reporter shall prepare, certify, and file
the record of the trial court proceedings with this Court on or before November 5, 2022.

       IT IS SO ORDERED this 6th day of October, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.